DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted remarks in response to the latest Office action on 2 February 2021.  Therein, Applicant amended claims 1, 3-4, 6-11, 13-14 and 18-20; Applicant cancelled claims 2, 5, 12 and 15-17.  Claims 21-26 have been added.  The submitted claims have been entered and are considered below.

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and arguments based on the 35 U.S.C. 112(b) rejection has been accepted.    The rejection has been withdrawn.
Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are not persuasive.   
It is asserted that the limitation “wherein the at least two future segments are determined before the vehicle has reached any of the at least two future segments, wherein each of the at least two future segments comprises a determined length” is not disclosed by the prior art of record.  Examiner does not agree.  
Examiner acknowledges that Bastian does not explicitly disclose the limitation above.  However, when considered what one of ordinary skill in the art would find obvious at the time of the invention, the implicit teachings reveal that such a limitation becomes obvious.  

Secondly, asserting that Bastian is insufficient for only disclosing computing a single future segment as compared to the claimed computing two future segments is not a persuasive position.   Such a difference is considered obvious to one of ordinary skill in the art due to the element duplication principle.  There is no reason why one of ordinary skill in the art could not compute risk for two segments each time it encounters a new segment based on the current speed of the current segment.   There is no increased difficulty in computing two segments as opposed to a single segment with the current speed (there is only a decrease in potential accuracy).  One of ordinary skill in the art would be motivated to estimate similar properties of the second segment to combine operations and increase efficiency. Thus, this interpretation would render the limitation as a whole still disclosed by the prior art of record in that the segments have a length, are computed prior to reaching them and computed while on the route.     The rejection is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6-8 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787).  
For claim 1, Bastian discloses a method of electric vehicle operation, comprising: determining at least future segments of a vehicle route while one or more users are using a vehicle to travel the vehicle route (see col. 6:17-59, computes it on the route).  While Bastian only explicitly discloses computing a single future segment on the route, computing two future segments is considered obvious to one of ordinary skill in the art due to the element duplication principle.  There is no reason why one of ordinary skill in the art could not compute risk for two segments each time it encounters a new segment based on the current speed of the current segment.   There is no increased difficulty in computing two 
Continuing with the claim, Bastian does not explicitly disclose wherein the at least future segments are determined before the vehicle has reached any of the at least two future segments, wherein each of the at least two future segments comprises a determined length.  However, Bastian teaches that the route can be computed prior to using the route or while traversing the route (see col. 6:17-67, see also 4:58 to 5:10).  Given that the context of Bastian implicitly teaching that segments are computed prior to actually traversing them, and the explicit teaching that the segments are computed prior to traversing the route, this would read on the limitation of “determined before the vehicle has reached any of the at least two future segments”.  
Bastian further discloses determining information about an external environment of the vehicle (see col. 3:41-53), using the determined information to determine one or more calculated electric powers over the at least two future segments of the vehicle route (see col. 3:59 to col. 4:6 and 5:26-42 and col. 6:17-59), applying the one or more calculated electric powers to an engine of the vehicle to travel along the at least future segments of the vehicle route at the one or more calculated speeds (see col. 6:17-67). 
Bastian does not explicitly disclose "electric vehicle operation" or applying “electric power”. However, Official Notice is taken in that it was well known to one of ordinary skill in the art that electric vehicles used electric power to propel themselves.  It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.

Referring to claims 6 and 7, Bastian does not explicitly address the total number of segments in the route.  However, as Bastian teaches that segment length is variable, one of ordinary skill in the art that would find it obvious that either segment length would be fixed, which lends that the number of the segments would be variable based on the external environment (as not all routes are exactly the same distance) or it would be obvious that if the number of segments are fixed, the length of the segments would need to be variable based on the external environment.  These two options are the only possible options when it comes to the options for segments.  Thus, these limited options make the different embodiments obvious to one of ordinary skill in the art based on the motivation to improve the invention for carrying out a method of controlling the speed of a motor vehicle with respect to risk.
Regarding claim 21, keeping the segment number static while the vehicle is travelling the route is viewed as an obvious design choice.  One of ordinary skill in the art would have found it obvious to maintain the route details while the vehicle is in motion so as to not distract the operator and endanger their safety.  
For claim 22, as stated above, computing two future segments is considered obvious to one of ordinary skill in the art due to the element duplication principle.   Therefore, as Bastian teaches .    
Claims 3, 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), as applied to claim 1, in view of Tryon (U.S. Patent Publication No. 2005/0228553).
With reference to claim 3, the claimed limitations are not explicitly disclosed by Bastian.   A teaching from Tryon discloses further comprising the power management system determining a future destination using historical data associated with the one or more users (see para. 0033-0034).  
Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon 
Referring to claim 4, Tryon further discloses comprising the power management system determining a future destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).
For claim 9, Tryon further teaches wherein the one or more calculated speeds are based at least in part on one or more determined probable optimal speeds using historical route information (see paras. 0033-0034, 0078-0080, “expected speed” equivalent to “probable”, which is based on calculations of previous/historical data of route for maximum/optimal efficiency), and wherein the probable optimal speeds are configured for optimal energy efficiency, within one or more constraints, of the vehicle on the vehicle route (see paras. 0033-0034, 0078-0080, where the speed is intended for optimizing efficiency and therefore reads on “optimal”).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), as applied to claim 1, in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225). 
Bastian does not explicitly disclose the limitation.  A teaching from Kantarjiev discloses wherein the one or more calculated speeds are based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.

Allowable Subject Matter
Claims 11, 13-14, 18-20 and 24-26 are allowed.

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM D TISSOT/               Primary Examiner, Art Unit 3663